DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6 have been rejected. 	
Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-6 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
Claim 1 recites payment card transaction processing. Specifically, the claim recites “receiving…a transaction request from a vendor, wherein the transaction request includes a security number associated with an account holder;” “generating, by the computer-based system, a dynamic PIN based on a time;” “matching...the dynamic PIN to the security number associated with the account holder;” and “approving…the transaction request from the vendor in response to the dynamic PIN matching the security number associated with the account holder,” which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims describe a process of receiving a transaction request including a security code, obtaining a passcode, verifying a match of the passcode with the received security code and approving the transaction request based on the match, which is a commercial interaction. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim such as a computer-based system, merely use a computer as a tool to perform an abstract idea and/or generally link the user of a judicial exception to a particular technological environment. Specifically, these additional elements perform the steps or functions of “receiving…a transaction request from a vendor, wherein the transaction request includes a security number associated with an account holder;” “generating, by the computer-based system, a dynamic PIN based on a time;” “matching...the dynamic PIN to the security number associated with the account holder;” and “approving…the transaction request from the vendor in response to the dynamic PIN matching the security number associated with the account holder.” The use of a processor/computer as a tool to implement the abstract idea and/or generally link the use of the abstract idea to a particular technological environment  does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a computer-based system to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of payment card transaction processing. As discussed above, taking the claim elements separately, these additional elements perform(s) the steps or functions of  “receiving…a transaction request from a vendor, wherein the transaction request includes a security number associated with an account holder;” “generating, by the computer-based system, a dynamic PIN based on a time;” “matching...the dynamic PIN to the security number associated with the account holder;” and “approving…the transaction request from the vendor in response to the dynamic PIN matching the security number associated with the account holder.” These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of payment card transaction processing. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claims are not patent eligible.
Dependent claims 2-6 further describe the abstract idea of payment card transaction processing.  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  For example, the limitations “generating…a block including transaction information in response to the transaction request; broadcasting…the block including the transaction information…for approval; adding the block to a [ledger] in response to the approval; generating…the dynamic PIN in response to adding the block to the [ledger]” of claim 2 and “generates the dynamic PIN using a consumer profile associated with the account holder” further recite the abstract idea of payment card transaction processing. Additional elements of claim 2, a network and a blockchain, do no more than serve as tools to perform the abstract idea and/or generally link the use of a judicial exception to a particular technological environment and do no more than use of a computer or processor to automate and/or implement the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of payment card transaction processing. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adam et al. (US 11,301,857B1 (“Adam”).
Regarding claim 1, Adam teaches a method comprising:
receiving, by a computer-based system (Adam: Fig. 2, ‘server 210’), a transaction request from a vendor, wherein the transaction request includes a security number associated with an account holder; (Adam: Fig. 3, Fig. 4, step 404, Fig. 5, step 508; 9:15-21, 9:66-10:7, 10:44-50)
generating, by the computer-based system, a dynamic PIN based on a time; (Adam: Fig. 3, 'dynamic code generation module 346', Fig. 6 'Dynamic Code Generator; 6:25-27, 9:23-27, 10:8-11, 10:34-37, 10:50-58)
matching, by the computer-based system, the dynamic PIN to the security number associated with the account holder; and (Adam: Fig. 4, steps 406/408/410/412, Fig. 5 steps 510-518; 9:21-32, 10:5-31, 10:56-58)
approving, by the computer-based system, the transaction request from the vendor in response to the dynamic PIN matching the security number associated with the account holder. (Adam: Fig. 4; steps 412/414, Fig. 5, step 518/522; 9:32-34, 10:26-31, 10:66-11:5)
Regarding claim 3, Adam teaches the method of claim 1 as claim 3 being dependent of claim 1. Furthermore,
Adam teaches: 
wherein the personal identification number is generated based on a current time. (Adam: Fig. 3, 'dynamic code generation module 346', Fig. 6 'Dynamic Code Generator; 6:25-27, 9:23-27, 10:8-11, 10:34-37, 10:50-58)
Regarding claim 4, Adam teaches the method of claim 1 as claim 3 being dependent of claim 1. Furthermore,
Adam teaches: 
wherein the personal identification number comprises a three-digit number for entry in a point-of-sale device. (Adam: 6:25-27, 6:43-46, 6:57-65)
Regarding claim 6, Adam teaches the method of claim 1 as claim 6 being dependent of claim 1. Furthermore,
Adam teaches: 
wherein the computer-based system generates the dynamic PIN using a consumer profile associated with the account holder. (Adam: 6:15-43)

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Adam  as applied to claim 1 further in view of Andreas M. Antonopoulos (Mastering Bitcoin, 2014, published by O’Reilly Media, Inc. (“Antonopoulos”)) and Khedkar et al. (US 11,102,006B2 (“Khedkar”)).
Regarding claim 2, Adam teaches the method of claim 1, as claim 2 being dependent of claim 1. 
Adam teaches:
adding…[transaction information] to a [database]; (Adam: Fig. 2, ‘databases 215/225’; 5:27-35)
generating, by the computer-based system, the dynamic PIN (Adam: Fig. 3, 'dynamic code generation module 346', Fig. 6 'Dynamic Code Generator; 6:25-27, 9:23-27, 10:8-11, 10:34-37, 10:50-58)…
Adam does not teach:
generating, by the computer-based system, a block including transaction information in response to the transaction request;
broadcasting, by the computer-based system, the block including the transaction information to a network for an approval; 
adding, by the computer-based system, the block to a blockchain in response to the approval; 
generating, by the computer-based system, the dynamic PIN in response to adding the block to the blockchain. 
However, in the same field of endeavor, Antonopoulos teaches: 
generating, by the computer-based system, a block including transaction information in response to the transaction request; (Antonopoulos: Chapter 8: Mining and Consensus, page 184, 'Aggregating Transactions into Blocks', 5th paragraph; page 201, 'Successfully Mining the Block')
broadcasting, by the computer-based system, the block including the transaction information to a network for an approval; (Antonopoulos: Chapter 8: Mining and Consensus, page 201 thru to page 202, 'Validating a New Block')
adding, by the computer-based system, the block to a blockchain in response to the approval; (Antonopoulos: Chapter 8: Mining and Consensus, page 202 thru to page 203, 'Assembling and Selecting Chains of Blocks', first paragraph)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of Adam to incorporate the teachings of blockchain mining and consensus, as disclosed in Antonopoulos, for the basis of a digital money ecosystem. (Antonopoulos: Chapter 1 ‘What is Bitcoin’, page 1, first paragraph). 
Adam in view of Antonopoulos does not teach the following limitation, however in the same field of endeavor, Khedkar teaches:
generating, by the computer-based system, the dynamic PIN in response to adding the block to the blockchain. (Khedkar: Fig. 1, item 100, 'password generator 106', Fig. 5; 3:38-42, 4:15-16, 4:23-38, 4:34-38, 7:47-60)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of Adam in view of Antonopoulos to incorporate the teachings of generation of the dynamic PIN in response to adding the block to the blockchain, as disclosed in Khedkar, for the user to validate the triggered blockchain transaction (Khedkar: 3:44-45). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Adam  as applied to claim 1 further in view of Grigg et al. (US 9,313,190B2 (“Grigg”)).
Regarding claim 5, Adam teaches the method of claim 1, as claim 5 being dependent of claim 1. Adam does not teach the following limitation, however in the same field of endeavor, Girgg teaches:
wherein the personal identification number comprises a five-digit number for entry in response to a prompt for a zip code. (Girgg: 4:60-5:1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of Adam to incorporate the teachings of support of the personal identification number comprising a five digit number for entry in response to a prompt for a zip code, as disclosed in Grigg, for users to restrict access to their accounts (Grigg: 1:20). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
M’Raihi et al. (RFC 6238, Time-Based One-Time Password Algorithm, Internet Engineering Task Force (IETF), May 2011) teaches a time-based variant of the OTP algorithm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685